Citation Nr: 0218137	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-09 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The current appeal arose from determinations of the VA 
Regional Office (RO) in Manila, Philippines, wherein the 
RO denied entitlement to VA benefits.  

The case has been forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.  


FINDING OF FACT

The United States Army Reserve Personnel Command 
(ARPERSCOM formerly ARPERCEN) has certified that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces.  


CONCLUSION OF LAW

The criteria of "veteran" for purposes of entitlement to 
VA benefits has not been met as a matter of law; the 
appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1(d), 
3.203 (2002).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The United States Army Reserve Personnel Command certified 
that the appellant's spouse had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces in September 1968.  

A death certificate indicates that the appellant's spouse 
died in May 1995.  

The RO received the appellant's claim for VA death 
benefits in February 2001.  

In support of her claim, the appellant has submitted a 
processing affidavit for the Philippine Army Personnel 
executed by the appellant's spouse from January 1946, 
numerous affidavits as to the fact that the veteran served 
in a recognized guerilla outfit, and a copy of discharge 
form from the Philippine Army.  There is also a copy of 
certification dated in October 2000 from the Armed Forces 
of the Philippines, Camp Aguinaldo, Quezon City.  

In May 2001, the RO notified the appellant that the 
service department had already been unable to confirm her 
spouse's record of service.  The appellant continued to 
submit documents containing the same information she had 
previously provided, as described above.  

At a personal hearing in February 2002, the appellant 
reiterated her contentions.  She submitted a document, 
apparently supplied by the Philippine Army, which she 
asserted was a list of Philippine veterans during World 
War II.  The list included her husband's name.  

In June 2002, a Veterans Service Center Manager determined 
that no new evidence had been submitted to warrant request 
for recertification.  

Criteria

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as an appellant by submitting 
evidence of service and character of discharge.  Aguilar 
v. Derwinski, 2 Vet. App. 21 (1991); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

If such evidence is not received, VA will request 
verification of service from the service department.  38 
C.F.R. § 3.203(c) (2002).

One who has not provided evidence of valid military 
service, such as the appellant in the instant case, never 
establishes the status of veteran.  Consequently, VA is 
not obligated to assist the appellant in developing facts 
pertinent to her contentions.  Aguilar, supra.

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  38 
U.S.C.A. § 1310 (West 1991).

The term "veteran" is defined by law as a person who 
served in the active military, naval or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 
1991); 38 C.F.R. § 3.1(d) (2002).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of 
duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from 
an injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.6 (2002).

Service in the Regular Philippine Scouts is included for 
pension and compensation benefits.  38 C.F.R. § 3.8(a) 
(2002).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits.

Service department certified recognized guerrilla service 
and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former 
member of the United States Armed Forces (including the 
Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits.  38 
C.F.R. § 3.8(c) and (d) (2002).

The following certifications by the service departments 
will be accepted as establishing guerrilla service: (1) 
recognized guerrilla service; (2) unrecognized guerrilla 
service under a recognized commissioned officer only if 
the person was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the 
Commonwealth Army.  This excludes civilians.  See 38 
C.F.R. §§ 3.8(d)(1), (2) (2002).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification 
from the appropriate service department if the evidence 
meets the following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable 
if the copy was issued by the service department or if the 
copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document 
in the custodian's custody; and (2) the document contains 
needed information as to length, time, and character of 
service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (2002).  However, when the appellant 
does not submit evidence of service or the evidence 
submitted does not meet the requirements of 38 C.F.R. § 
3.203, the VA shall request verification of service from 
the service department.

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that the VA is prohibited from finding, on 
any basis other than a service department document, which 
the VA believes to be authentic and accurate, or service 
department verification that a particular individual 
served in the United States Armed Forces.  Service 
department findings, therefore, are binding on VA for 
purposes of establishing service in the United States 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

Analysis

Duty to Assist

The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  Among other things, this law eliminates the 
concept of a well-grounded claim and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000).  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45, 620, 45, 630-45, 632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Therefore, the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty 
to notify and the duty to assist have been met under the 
new law.  Any assistance beyond what has already been 
provided is not required in this case because there is no 
reasonable possibility that it would aid in substantiating 
the appellant's claim.  She has been notified of her 
procedural and appellate rights.  Furthermore, she has 
been provided with the laws and regulations pertinent to 
her claim, has been afforded the opportunity to present 
arguments in favor of her claim, and has in fact provided 
such arguments.  

Moreover, no further evidentiary development is needed, as 
the appellant's claim has been denied as a matter of law, 
and, as stated above, the appellant has been provided with 
notice of these laws, and she has not submitted any 
evidence which would require further development; i.e., 
she has not submitted any evidence that would require the 
RO to reverify service with the service department.  
Therefore, there is no reasonable possibility that any 
further assistance would aid in substantiating the claim.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited 
above at this time.  Therefore, the duty to assist has 
been satisfied in this case.  38 U.S.C.A. § 5103A (West 
Supp. 2002); see also 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist her as mandated by 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to her under this new law.  In its many 
correspondences with the appellant, she was informed of 
the evidence she should obtain and which evidence it would 
retrieve as specified.  The RO has in fact augmented the 
evidentiary record in accordance with her directives.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the foregoing, the Board finds the appellant 
will not be prejudiced by its actions and that a remand 
for adjudication by the RO of his claim under the new law 
would only serve to further delay resolution of his claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been 
satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.

Basic Eligibility

In the instant case, the RO forwarded the service 
information provided by the appellant's spouse to the 
appropriate service department in June 1968.

In September 1968, ARPERSCOM determined that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces.

In February 2001 the appellant submitted a claim for 
survivors benefits.

As noted above, ARPERSCOM determined that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

The appellant has submitted a variety of documents in an 
attempt to verify her former spouse's military service.  
All of the above-mentioned documents fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate U.S. service department.

The service department's (ARPERSCOM) determination that 
the appellant's spouse did not serve as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces, is binding upon the Board.  Duro, supra.

In light of the above, the claim for entitlement to 
eligibility for VA DIC benefits based on recognized 
military service lacks legal merit and must, therefore, be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As a final point of information, if an individual believes 
there is a reason to dispute the report of the service 
department, the proper course for that claimant is to 
pursue such disagreement with the service department, not 
VA.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).


ORDER

Basic eligibility for VA benefits in not established and 
the appeal is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

